       Case 1:20-cv-03220-JPO-SLC Document 21 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ISIAH A. MUHAMMAD,

                              Plaintiff,

       -v-
                                                        CIVIL ACTION NO.: 20 Civ. 3220 (JPO) (SLC)
CAPTAIN HERNANDEZ, and the CITY OF NEW
                                                                           ORDER
YORK,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       The Court is in receipt of Defendants’ Motion to (1) compel Plaintiff to submit properly

executed medical releases and provide full responses to Defendants’ interrogatory requests, and

(2) extend all discovery deadlines until 60 days after Plaintiff has completed the medical releases

and responded to the interrogatories. (ECF No. 20). The Motion is GRANTED.

       Mr. Muhammad is ORDERED to:

   1. Properly execute ALL of the medical releases provided by Defendants. Follow the

       instructions provided by Defendants to make sure the releases are filled out correctly.

   2. Respond to ALL of Defendants’ interrogatory requests in accordance with the Federal

       Rules of Civil Procedure.

       Plaintiff must send the medical releases and interrogatory responses to Defendants by

April 22, 2021. On receipt, Defendants shall provide the Court a proposed updated case

management schedule.

       The Clerk of Court is directed to close ECF No. 20 and to mail a copy of this order to

Plaintiff at the below address.
         Case 1:20-cv-03220-JPO-SLC Document 21 Filed 02/26/21 Page 2 of 2




Dated:         New York, New York                 SO ORDERED
               February 26, 2021




Mail To:       Isaiah A. Muhammad
               2411902466
               Manhattan Detention Center
               125 White Street
               New York, NY 10013




                                            2
